The first question presented is that of whether or not suits for the collection of delinquent taxes due to a levee district can be brought in the name of the state of Texas. That precise question has been decided in the case of Holt v. State (Tex.Civ.App.) 176 S.W. 743, and we approve the ruling. The act creating levee districts expressly provides for the assessment and collection of taxes and for suits for the collection of delinquent taxes due the levee district. It is made the duty of the tax collector of the county to make out a certified list of all delinquent taxes due the district which have not been paid, and return the same to the county commissioners' court. After the tax collector has made the return, the commissioners' court, as the law reads, "shall proceed to have said taxes collected by sale by the collector or by suit, in the same manner as now provided for the collection of delinquent state and county taxes." Article 5563, R.S., or section 34, Acts 1915, p. 242 (Vernon's Ann.Civ.St. Supp. 1918, art. 5563). The term "same manner," as used, means the same method of procedure shall be followed as is provided for the collection of "delinquent state and county taxes." The effect as well as the intention is to have the collection of the delinquent levee district taxes "by suit" controlled entirely by the general tax laws of the state, and not to provide a separate and independent method of collecting the same. Article 7688, R.S., requires a "suit" to recover delinquent taxes "to be filed in the name of the state of Texas in the district court of said county." The special levee district law does not say that the supervisors of the district shall bring the suit, nor does the act make it their duty to do so. Making the state the party to bring the suit for the use of the levee district in no wise conflicts with the powers or duties of the supervisors of the district. Hence, in view of the terms of the law, the state of Texas is the proper and necessary party plaintiff in this character of suit.
Plaintiff in error insists that the general tax law cannot be made available to delinquent taxes of levee districts, because it does not in terms extend the right of "similar proceedings" to levee improvement districts. The contention cannot be sustained, for the Levee District Act in providing for the same method of procedure legally operates to include levee improvement districts.
We have carefully considered all the points, very clearly presented, and think that reversible error cannot be predicated in the record. The evidence cannot be held insufficient to sustain the recovery in view of the late Acts of 1923 (chapter 13 [2d Called Sess.] as amended by chapter 21 [3d Called Sess.]), making the certified delinquent tax rolls admissible and prima facie evidence, and limiting the defense to certain matters. The answer filed here was a general denial.
The judgment is affirmed.